EXHIBIT TENANT’S ESTOPPEL CERTIFICATE The undersigned, Natural Gas Services Group, (“Tenant”), hereby warrants and represents to and agrees with Klement-Wes Partnership, LTD and its successors and/or assigns (“Purchaser”) as follows, with the understanding that Purchaser is relying on such warranties, representations and agreements in connection with its proposed acquisition of 4721 N. Highway 171 from Trennon Massengale dba Southwest Properties and Construction (‘Landlord”) as follows: 1. Tenant is the tenant under that certain lease agreement (“Lease”) dated December 11, 2008, between Landlord (or Landlord’s predecessors in title), as landlord and Tenant, as tenant of approximately 5,000 square feet of net rentable area sited on approximately 2.568 acres of land, along with the site improvements thereon at 4721 N. Highway 171,Cleburne, Johnson County, Texas. 2. Attached hereto as EXHIBIT “A” is a true, correct and complete copy of the Lease and any and all amendments thereof. 3. The lease has not been amended or modified and is in full force and effect as originally executed, except as other disclosed in EXHIBIT “A”, and to the best of Tenant’s knowledge and belief, neither Landlord nor Tenant is in default in any respect under the terms of the Lease 4. The commencement date of the term of the Lease was January 1, 2009 and the term of said Lease will expire on December 31, 2013, unless sooner terminated as provided in said lease. 5. Tenant is in possession of the premises leased to it (“Leased Premises”) and Landlord has complied fully and completely with all of its covenants, warranties and other undertakings and obligations under the Lease to this date including, without limitation, construction of all improvements and tenant finish and Tenant has received any and all tenant allowances due Tenant under the Lease, with the result that Tenant is fully obligated to perform, and is performing all of the other obligations of tenant under the Lease, without counterclaim, offset, defense or otherwise. 6. Tenant has not made any prepayment of rent under said Lease and that there are no offsets, defenses, counterclaims or credit against the rentals due thereunder. 7. A security deposit has been made with Landlord in the amount of $ 2,500.00. 8. There are no side letters or other agreements, whether or not constituting amendments to the Lease, for tenant inducements such as rebates of or reductions in the rental provided for in the Lease. 9. Except as specified in the Lease, Tenant has no options to Purchase or rights of first refusal in connection with the Leased Premises.Tenant however reserves the option to renew for an additional period of time as specified in the Lease. 1 10. To the best of Tenant’s knowledge, neither Landlord nor Tenant is in default under the Lease and no event has occurred which, with notice or the passage of time, will become a default under the Lease. 11. This Certificate shall insure to the benefit of Purchaser, its successors and assigns, and shall be binding upon Tenant and Tenant’s heirs, legal representatives, successors and assigns.This Certificate shall not be deemed to alter or modify any of the terms and conditions of the Lease or of any guaranty of the Lease EFFECTIVE this 16th day of December, 2009. TENANT: Natural Gas Services Group By: /s/ Stephen Taylor Printed Name Stephen Taylor Title: President / CEO Address for Notices and Deliveries: Natural Gas Services Group Attn: Earl Wait 508 W. Wall Street, suite 550 Midland, TX79701 STATE OF OKLAHOMA } COUNTY OF TULSA This instrument was acknowledged before me on 16th day of December, 2009, by Christy Kitchen, (title) /s/: Christy Kitchen Notary Public for State of Oklahoma Christy Kitchen Printed Name of Notary (Seal) # My Commission expires: 03/23/12 2 EXHIBIT A STATE OF TEXAS} LEASE AGREEMENT COUNTY OF
